Citation Nr: 0019277	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-33 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of left 
hydrocelectomy with chronic epididymitis and orchiectomy, 
currently evaluated 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from March to 
September 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) November 1993 rating decision which 
denied a rating in excess of 10 percent for the service-
connected residuals of left hydrocelectomy with chronic 
epididymitis and orchiectomy.  In January 1997, the case was 
remanded to the RO for additional development of the 
evidence.


FINDINGS OF FACT

1.  The veteran's service-connected genitourinary disability 
consists of left hydrocelectomy with chronic epididymitis and 
orchiectomy; absence or non-functioning of the nonservice-
connected right testis is not confirmed by objective clinical 
evidence.

2.  The evidence does not show that the service-connected 
genitourinary disability is manifested by recurrent 
symptomatic urinary tract infection requiring 
drainage/frequent hospitalization, and/or requiring 
continuous intensive management.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of left hydrocelectomy with chronic 
epididymitis and orchiectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115a, Diagnostic 
Code 7524 (1993); 38 C.F.R. § 4.115b, Diagnostic Code 7524 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's increased rating claim is well grounded as it 
is capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on his assertion that 
impairment resulting from the service-connected residuals of 
left hydrocelectomy with chronic epididymitis and orchiectomy 
has increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).  Once determined that a claim is well 
grounded, VA has a duty to assist in developing evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed to their full extent following January 1997 remand, 
and that VA has met its duty to assist.  Godwin v. Derwinski, 
1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 
38 C.F.R. § 4.25 unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.

Service connection for left hydrocelectomy with chronic left 
epididymitis was granted by RO rating decision in September 
1977; a 10 percent rating was assigned.  That decision was 
based on the veteran's service medical records showing that 
the disability was diagnosed and treated (including 
surgically) in service.

On VA medical examination in September 1978, it was noted 
that the veteran's chronic epididymitis was treated, with 
little success, with multiple antibiotics for the past year.  
On examination, he complained of inguinal pain with dysuria.

VA medical records from June to July 1993 document treatment 
for the veteran's service-connected disability as manifested 
by chronic left testicular pain.  On examination in July 
1993, he indicated that he had two surgeries in the past, 
once for hydrocele, and the other time for chronic 
epididymitis.  

Clinical records from Baylor Medical Center (MC) from August 
to November 1993 document treatment for the veteran's left 
testicular pain and, in September 1993, left inguinal 
orchiectomy was performed.  During pre- and post-operative 
treatment, it was indicated that the right testicle was 
"within normal limits."

On VA genitourinary examination in June 1994, the veteran 
reported experiencing right epididymis pain and urinary 
frequency every hour since the left orchiectomy surgery in 
September 1993, but he denied using any medication.  On 
examination, the left testicle was absent and mild tenderness 
was noted in the proximal portion of the right epididymis; a 
one-centimeter mass was noted in the scrotum, proximally.  
Previous removal of left hydrocele, frequency of urination, 
and possible inflammation in the right scrotal sac were 
diagnosed.

At a May 1996 Travel Board hearing, the veteran and his 
mother testified that he had recurrent left testicular pain, 
at times incapacitating, and urinary frequency since service, 
requiring intermittent medical and surgical treatment (from 
private physicians and at Dallas VAMC) over the years.  In 
1993, he had the left testicle surgically removed but 
continued to experience "constant" pain, at times 
incapacitating and increasing when lifting heavy objects.  He 
testified that he did not receive medical treatment since 
1994 but reported increasing testicular pain and urinary 
frequency since his disability was last examined by VA in 
June 1994.  

Pursuant to the January 1997 remand request, and as 
documented in the claims file, the RO attempted to obtain for 
the record all outstanding clinical records, VA and private, 
which may be pertinent to the veteran's increased rating 
claim, and was able to associate with the record duplicate 
copies of VA medical records from June to July 1993, and 
partially duplicate records from Baylor MC from September to 
November 1993; the RO also obtained additional VA record 
consisting of a June 1993 testicular ultrasound study, and 
records from Baylor MC dated in March 1997.

The above-identified testicular ultrasound study, performed 
at a VA facility in June 1993, showed no abnormality.

The newly submitted records from Baylor MC from September to 
November 1993 and in March 1997 document treatment for left 
testicular pain in 1993 and urinary frequency in 1997.  In 
September 1993, the veteran reported history of left 
testicular surgery in 1974 and 1978 (for hydrocele and 
epididymitis, respectively).  In March 1997, he reported 
urinary frequency every 45-90 minutes with intermittent 
burning sensation and constant right testicular pain 
(increasing when lifting heavy objects); on examination, 
there was no evidence of inguinal hernia or palpable nodes; 
the left testicle was surgically absent and the right 
testicle was without evidence of masses; the right epididymis 
was slightly prominent and tender; urinalysis was within 
normal limits; clinical impression was right 
testalgia/epididymalgia of questionable etiology, status post 
left orchiectomy, and urinary frequency.  On follow-up 
examination later in March 1997, he continued to have right 
testicle pain and urinary frequency with nocturia, but no 
voiding complaints; on examination, the right epididymis was 
prominent and mildly tender; the clinical impression was 
right groin pain.  

On VA genitourinary examination in March 1997, the veteran 
reported experiencing severe pain in the groin area (right 
testicle) and noted history of prior surgeries in 1977, 1979, 
and 1993.  On examination, the size of the right testicle was 
normal and without evidence of masses; right epididymis had 
no masses but was mildly tender to palpation.  Non-specific 
lower urinary tract infection and chronic right epididymal 
pain were diagnosed.  

The RO scheduled the veteran for another VA genitourinary 
examination, as the previous examination did not fully 
address the questions posed by the January 1997 remand 
(regarding the functionality of the veteran's right testicle, 
and the nature of any urinary dysfunction and voiding 
frequency), but a review of the file indicates that he failed 
to report for his examination in November 1997.  

By January 1998 letter mailed to his address of record, the 
veteran was informed that he failed to report for his 
genitourinary examination in November 1997, that he was 
required to report for another examination (which was being 
arranged for him), and that if he failed to report for such 
examination without good cause, the case would be decided on 
the evidence of record.

In February 1998, the veteran was scheduled to undergo a VA 
genitourinary examination, including pertinent clinical 
studies.  A review of the file reveals that only a sperm-
count study was performed as he left the clinic without 
reporting for genitourinary examination.  The sperm-count 
study report indicates that the specimen submitted was 
"suboptimal" due to his abstinence for a period of weeks; 
the available specimen showed no sperm or spermatogenesis and 
another study was recommended.

Currently, the veteran's service-connected residuals of left 
hydrocelectomy with chronic epididymitis and orchiectomy are 
evaluated under 38 C.F.R. § 4.115a, Diagnostic Code 7524 
(1993) (removal of one testes), and a 10 percent rating is 
assigned.

During pendency of this appeal, the rating criteria under 
which disabilities of the genitourinary system are evaluated 
were amended, effective February 17, 1994.  59 Fed. Reg. 
2,523 (Jan. 18, 1994) (codified at 38 C.F.R. § 4.115 et seq.)  
Consistent with the decision in Marcoux v. Brown, 10 Vet. 
App. 3, (1996), holding that a liberalizing regulatory change 
during pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined retroactive application, Id. at 6, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the version of the 
criteria for disabilities of the genitourinary system most 
favorable to the veteran must be applied.

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to disabilities of the 
genitourinary system (see April 1998 supplemental statement 
of the case).  Some of the criteria under the old regulations 
may be more liberal than under the new criteria; accordingly, 
the Board will also consider this case under both.

Under regulations in effect prior to February 17, 1994, 
38 C.F.R. § 4.115a, Diagnostic Code 7524 provides for a 10 
percent rating if one testis is removed; if both testes are 
removed, or if only one teste is removed as a result of a 
service-connected injury or disease, with the absence or non-
functioning of the other testis unrelated to service, a 
maximum rating of 20 percent is assignable.  Epidiymo-
orchitis disability is only ratable, under Code 7524, if it 
is tuberculous in nature.  

Under the regulation, effective on and after February 17, 
1994, Diagnostic Code 7524 provides for a noncompensable 
rating if only one testis is removed; if both testes are 
removed, or only one testis is removed as the result of 
service-incurred injury or disease, with the absence or non-
functioning of the other testis unrelated to service, a 
maximum rating of 30 percent is assignable for the service-
connected testis disability.  Under Code 7525, chronic 
epididymo-orchitis only, is to be rated as urinary tract 
infection.  

Urinary tract infection, requiring long-term drug therapy, 1-
2 hospitalizations per year and/or requiring intermittent 
intensive management, is to be rated 10 percent disabling.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than twice a year), and/or requiring 
continuous intensive management, will be rated 20 percent.  
See 38 C.F.R. § 4.115a (1999).

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the currently 
assigned 10 percent for the service-connected residuals of 
left hydrocelectomy with epididymitis and orchiectomy is not 
warranted under the pertinent rating criteria in effect prior 
to or after February 17, 1994.  Initially, it is noted that 
service connection is in effect for disability arising only 
out of the left testicle disability, and it includes 
epididymitis and orchiectomy (which is not tuberculous); 
under the "old" criteria, therefore, the disability may 
only be rated under Code 7524 and may not be rated under Code 
7525, tuberculous epidiymo-orchitis.  Under Code 7524, a 
rating greater than 10 percent (30 percent) may be assigned 
if the service-connected disability consists of removal of 
both testicles.  A 20 percent rating may also be assigned 
under that Code if only one testis was removed as a result of 
service-connected injury, but where the evidence shows, 
additionally, that the nonservice-connected testis is absent 
or non-functioning.  

In this case, while the evidence shows that the veteran has 
impairment from recurrent right testicle symptoms, it is not 
shown that the right testis is absent or non-functioning.  
Following the January 1997 remand, the RO attempted to obtain 
objective clinical evidence referable to functionality (or 
non-functionality) of the right testicle, but this was 
impossible at least partially due to the veteran's lack of 
cooperation in the development of facts pertinent to his 
claim.  Although a sperm-count study was performed by VA in 
February 1998, the study was reported by physicians as 
"suboptimal," and another study was recommended; another 
study, however, was not performed because of the veteran's 
lack of cooperation.  Accordingly, as the available evidence 
of record does not show the absence or non-functionality of 
the nonservice-connected right testis, a 20 percent rating 
under the "old" Code 7524 may not be assigned.

A rating greater than the currently assigned 10 percent may 
also not be assigned the veteran's service-connected 
residuals of left hydrocelectomy with chronic epididymitis 
and orchiectomy under the pertinent rating criteria in effect 
since February 17, 1994.  As discussed above, the available 
competent clinical evidence of record does not show that the 
nonservice-connected right testis is absent or non-
functioning, which would warrant assignment of a 30 percent 
rating under the "new" Code 7524 discussed above.  

Under the rating criteria in effect since February 17, 1994, 
the veteran's service-connected disability may be rated as 
urinary tract infection by application of Code 7525 (chronic 
epididymo-orchitis).  Under the facts in this case, however, 
a 30 percent rating based on urinary tract infection may not 
be assigned as the evidence does not demonstrate the presence 
of recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than twice a 
year), and/or requiring continuous intensive management.  
Likewise, assignment of a 10 percent rating based on urinary 
tract infection in addition to the currently assigned 10 
percent rating under Code 7524 would amount to a duplicative, 
overlapping rating which is prohibited as pyramiding under 
38 C.F.R. § 4.14.

The Board is mindful of the contentions that the veteran has 
constant pain in the groin area, at times incapacitating and 
increasing in severity when lifting heavy objects, and 
significant urinary frequency; such contentions are supported 
by the available clinical evidence of record documenting 
treatment for pain and urinary frequency.  Nevertheless, as 
the service-connected genitourinary disability consists of 
residuals of left hydrocelectomy with chronic epididymitis 
and orchiectomy, such disability may not be rated under the 
criteria for renal dysfunction, voiding dysfunction, urinary 
frequency, or obstructed voiding.

The evidence does not reveal that the veteran's service-
connected residuals of left hydrocelectomy with epididymitis 
and orchiectomy cause him unusual or exceptional hardship to 
warrant application of 38 C.F.R. § 3.321(b)(1).  He is not 
shown to have required frequent periods of hospitalization 
due the disability, and there is no indication that such 
disability causes him exceptional hardship in an employment 
setting.  The rating of disabilities is based on average 
impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In cases like this, where there is no 
evidence of an unusual disability picture associated with the 
disability, application of 38 C.F.R. § 3.321(b)(1) in lieu of 
the regular rating criteria is inappropriate.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two ratings should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable here.


ORDER

A rating in excess of 10 percent for residuals of left 
hydrocelectomy with chronic epididymitis and orchiectomy is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

